DETAILED ACTION
This office action is in response to the application filed on 2/19/2021 in which claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakaborty et al. (WO2020234902A1) filed in the IDS dated 6/9/2022 in view of Xue et al. (US20210376895A1).
As to claims 1, and 8, Chakaborty teaches a method, comprising: (Fig. 10)
learning channel state information feedback from one or more user equipment as time series data; ([0081] the ML module 404 periodically sends the triggers to the UE 104 to send the current channel state information (CSI) on demand. In some embodiments, analytics components use the CSI and update the radio mapping database 402 with the updated CSI. Fig. 10 1002)
building a predictive model for user equipment feedback based on the learned channel state information feedback; ([0077] Machine Learning (ML) module 404 is used train to a Machine Learning model based on the one or more Radio parameters stored in the radio mapping database 402. The ML module 404 predicts one or more dynamically changed parameters from the input schema that is stored in the radio mapping database 402 to derive an output schema based on the ML model. In some embodiments, the ML module 404 determines the one or more dynamically changed parameters with respect to time.)
configuring a channel state information trigger with the one or more user equipment based on the predictive model; and ([0080] The ML module 404 dynamically refines the ML Model based on the one or more Radio parameters or the extracted parameters. The ML module 404 generates triggers to the spectrum monitoring unit 210 and the UE 104 to update the one or more Radio parameters stored in the radio mapping database 402.)
But does not specifically teach:
signaling predicted channel state information to the one or more user equipment. 
However Xue teaches signaling predicted channel state information to the one or more user equipment. ([0007] The method generally includes transmitting, to a user equipment (UE), a channel state information (CSI) prediction model for predicting CSI and one or more reference signals for the UE to use in calculating CSI and generating one or more CSI difference values based on a calculated CSI and a CSI predicted based on the CSI prediction model, receiving, from the UE, a calculated CSI and a quantized CSI difference value, and communicating with the UE based on the calculated CSI and the quantized CSI difference value.)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the CSI prediction method of Chakaborty with the CSI prediction method steps of Xue in order to reduce overhead for the reporting of CSI, improve the accuracy of CSI reporting, provide for improved reliability of connections between a network entity and a user equipment (UE), and reduce latency
As to claims 2 and 9, Chakaborty in view of Xue teaches the method according to claim 1, wherein the time series data comprises data transmitted by the one or more user equipment which is associated with corresponding time information.(Chakaborty [0012] In some embodiments, the input schema derived by the spectrum monitoring unit from the one or more Radio parameters include one or more location parameters, one or more RL parameters, one or more network parameters and one or more physical layer parameters.[0013] In some embodiments, the one or more location parameter includes time of measurement, latitude, longitude, altitude and Dilution of Precision (DoP))
As to claims 3 and 10, Chakaborty in view of Xue teaches the method according to claim 1, wherein signaling the predicted channel state information comprises signaling the learned channel state information feedback to the one or more user equipment. (Xue [0007] The method generally includes transmitting, to a user equipment (UE), a channel state information (CSI) prediction model for predicting CSI and one or more reference signals for the UE to use in calculating CSI and generating one or more CSI difference values based on a calculated CSI and a CSI predicted based on the CSI prediction model, receiving, from the UE, a calculated CSI and a quantized CSI difference value, and communicating with the UE based on the calculated CSI and the quantized CSI difference value.)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the CSI prediction method of Chakaborty with the CSI prediction method steps of Xue in order to reduce overhead for the reporting of CSI, improve the accuracy of CSI reporting, provide for improved reliability of connections between a network entity and a user equipment (UE), and reduce latency
As to claims 4 and 11, Chakaborty in view of Xue teaches the method according to claim 1, further comprising: generating a learned model from the learned channel state information feedback, wherein signaling the predicted channel state information comprises configuring the one or more user equipment with the learned model. (Xue [0007] The method generally includes transmitting, to a user equipment (UE), a channel state information (CSI) prediction model for predicting CSI and one or more reference signals for the UE to use in calculating CSI and generating one or more CSI difference values based on a calculated CSI and a CSI predicted based on the CSI prediction model, receiving, from the UE, a calculated CSI and a quantized CSI difference value, and communicating with the UE based on the calculated CSI and the quantized CSI difference value.)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the CSI prediction method of Chakaborty with the CSI prediction method steps of Xue in order to reduce overhead for the reporting of CSI, improve the accuracy of CSI reporting, provide for improved reliability of connections between a network entity and a user equipment (UE), and reduce latency
As to claims 5 and 12, Chakaborty in view of Xue teaches the method according to claim 1, wherein the channel state information trigger configures the one or more user equipment to send channel state information feedback when a difference between predicted channel state information and an observed or computed value satisfies a configured or learned threshold value. (Xue [0053] If the predictions are consistently inaccurate by more than a threshold amount, the UE can determine that the model is inaccurate and can update the training data set using recorded CSI and instruct the gNB to reconfigure the UE with an updated, retrained machine learning model.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the CSI prediction method of Chakaborty with the CSI prediction method steps of Xue in order to reduce overhead for the reporting of CSI, improve the accuracy of CSI reporting, provide for improved reliability of connections between a network entity and a user equipment (UE), and reduce latency
As to claims 6 and 13, Chakaborty in view of Xue teaches the method according to claim 1, wherein when the predicted channel state information is different from an observed value, the method further comprises receiving channel state information feedback from the one or more user equipment. (Xue [0007] The method generally includes transmitting, to a user equipment (UE), a channel state information (CSI) prediction model for predicting CSI and one or more reference signals for the UE to use in calculating CSI and generating one or more CSI difference values based on a calculated CSI and a CSI predicted based on the CSI prediction model, receiving, from the UE, a calculated CSI and a quantized CSI difference value, and communicating with the UE based on the calculated CSI and the quantized CSI difference value.)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the CSI prediction method of Chakaborty with the CSI prediction method steps of Xue in order to reduce overhead for the reporting of CSI, improve the accuracy of CSI reporting, provide for improved reliability of connections between a network entity and a user equipment (UE), and reduce latency
As to claims 7 and 14, Chakaborty in view of Xue teaches the method according to claim 6, further comprising updating the predictive model based on the received channel state information feedback from the one or more user equipment. (Chakaborty [0081] the ML module 404 periodically sends the triggers to the UE 104 to send the current channel state information (CSI) on demand. In some embodiments, analytics components use the CSI and update the radio mapping database 402 with the updated CSI. Fig. 10 1002 ([0077] Machine Learning (ML) module 404 is used train to a Machine Learning model based on the one or more Radio parameters stored in the radio mapping database 402. The ML module 404 predicts one or more dynamically changed parameters from the input schema that is stored in the radio mapping database 402 to derive an output schema based on the ML model. In some embodiments, the ML module 404 determines the one or more dynamically changed parameters with respect to time.)
As to claim 15, Chakaborty teaches a method, comprising: signaling feedback information to a network element; ([0081] the ML module 404 periodically sends the triggers to the UE 104 to send the current channel state information (CSI) on demand. In some embodiments, analytics components use the CSI and update the radio mapping database 402 with the updated CSI. Fig. 10 1002)
a channel state information trigger based on the feedback information; ([0080] The ML module 404 dynamically refines the ML Model based on the one or more Radio parameters or the extracted parameters. The ML module 404 generates triggers to the spectrum monitoring unit 210 and the UE 104 to update the one or more Radio parameters stored in the radio mapping database 402.)
But does not specifically teach:
receiving predicted channel state information values or a predictive model from the network element, and a channel state information trigger based on the feedback information; determining whether there is a difference between actual channel state information values and the predicted channel state information values or predicted values computed from the predictive model; and signaling, according to the channel state information trigger, a channel state information report to the network element when it is determined that there is a difference between the actual channel state information values and the predicted channel state information values or the predicted values computed from the predictive model.
However Xue teaches receiving predicted channel state information values or a predictive model from the network element, and ([0007] The method generally includes transmitting, to a user equipment (UE), a channel state information (CSI) prediction model for predicting CSI)
determining whether there is a difference between actual channel state information values and the predicted channel state information values or predicted values computed from the predictive model; and ([0007] the UE to use in calculating CSI and generating one or more CSI difference values based on a calculated CSI and a CSI predicted based on the CSI prediction model,)
signaling, according to the channel state information trigger, a channel state information report to the network element when it is determined that there is a difference between the actual channel state information values and the predicted channel state information values or the predicted values computed from the predictive model. ([0007] receiving, from the UE, a calculated CSI and a quantized CSI difference value, and communicating with the UE based on the calculated CSI and the quantized CSI difference value.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the CSI prediction method of Chakaborty with the CSI prediction method steps of Xue in order to reduce overhead for the reporting of CSI, improve the accuracy of CSI reporting, provide for improved reliability of connections between a network entity and a user equipment (UE), and reduce latency
As to claim 16, Chakaborty in view of Xue teaches the method according to claim 15, further comprising sending periodic feedback information to the network element. (Chakaborty [0011] The server includes the radio mapping database that periodically captures the one or more Radio parameters from the UE)



Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakaborty in view of Xue as applied to claim 15 above, and further in view of Bao et al. (US20210258991A1).
As to claim 17, Chakaborty in view of Xue teaches the method according to claim 15, 
But does not specifically teach:
wherein the predicted channel state information values are received periodically from the network element via a radio resource control configuration.
However Bao teaches wherein the predicted channel state information values are received periodically from the network element via a radio resource control configuration. (Bao [0102] The mapping between a NZP-CSI-RS (for a measured CC) and a shadow-NZP-CSI-RS (for a predicted CC) may be determined using a prediction algorithm (e.g., machine learning (ML)/artificial intelligence (AI) algorithm). [0103] the gNB may perform an RRC reconfiguration to reconfigure a CSI-RS resource configuration by removing an NZP-CSI-RS resource configuration of predicted CCs and adding a shadow-NZP-CSI-RS resource configuration. Xue [0047] Generally, to minimize overhead, the periodicity of the feedback occasions may be the same or greater than the periodicity of the pilot occasions.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the CSI communication method of Chakaborty in view of Xue with the predicted CSI reconfiguration of Bao in order to provide the UE with predicted csi reference signals. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the CSI prediction method of Chakaborty with the CSI prediction method steps of Xue in order to reduce overhead for the reporting of CSI, improve the accuracy of CSI reporting, provide for improved reliability of connections between a network entity and a user equipment (UE), and reduce latency

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/           Examiner, Art Unit 2465